EXHIBIT CORPORATE CHARTER I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that NATIONAL GOLF EMPORIUM, INC., did on April 25, 2008, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on April 28, 2008 /s/ Ross Miller Ross Miller Secretary of State By:/s/ Certification Clerk STATE OF NEVADA ROSS MILLER Secretary of State OFFICE OF THE STATE SECRETARY OF STATE. SCOTT W. ANDERSON Deputy Secretary For Commercial Recordings Filing Acknowledgement January Job Number Corporation Number C20080428-0451 E0271592008-8 Filing Description Document Filing Number Date/ Time of Filing Articles of Incorporation 20080288078-83 April 25, 2008 04:00:05 PM Corporation Name Resident Agent NATIONAL GOLF EMPORIUM, INC. The attached document(s) were filed with the Nevada Secretary of State, Commercial Recording Division. The filing date and time have been affixed to each document, indicating thedate and time of filing. A filing number is also affixed and can be used to reference this document in the future. Respectfully, /s/Ross Miller ROSS MILLER Secretary of State Commercial Recording Division 202 N.
